Title: From Elizabeth Smith to Abigail Smith Adams, 19 May 1812
From: Smith, Elizabeth
To: Adams, Abigail Smith



Boston May: 19th 1812

To Correct an error has been Considerd as proof of a Candid Mind—Will you then permit me my much respected friend to express to you,—And by thus doing obtain your forgiveness,—if I have in the least wounded your feelings by any expressions derogatory to that respect & esteem at all times due to one so much my Superior, and to whom I Consider myself under great Obligations.—I know the disposition of Your heart too well to take anything ill which Could possibly be attributed to such motives as must have activated you on a late Occasion for to promote the Comfort & happiness of all within your sphere is apparently your Supreme delight.—And acknowledg’d to be such by all who are bless’d with your Acquaintance
Particular reasons prevented my expressing at that time my sentiments on several passages in your letter, which call’d forth Various sensations.—Gratitude was not the least to those friends whom I Cordially lov’d, and whose Memory’s I venerate and no less affectionate & respectfull are my feelings to those Valuable Friends that still exist, tho’ blinded by a partiality which imagines Abilities to be inherent in One that possesses them not.—Pious, Affectionate,—& benevolent, friends I have enjoy’d thus far, and Divine Goodness I am firmly persuaded will Continue his Divine Superintendence even should his Wisdom see fit to deprive me of those on which I have lean’d.
Heaven has blest me with independence the use of which I hope will evidence the thankfullness of my heart by the interest I may be permited to share in the recollection of those who are not so blest—
Your character dear Madam in the Various stations Providence has plac’d you has been highly exemplary May your usefull & Valuable life long be Continued a blessing and be blest by all around you—And your friendship which I esteem as part of my happiness not be diminish’d by One Act of non–Compliance
E Smith.